                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                  PADUCAH DIVISION
                        CIVIL ACTION NO. 5:19-CV-00128-TBR-LLK

FIRST FINANCIAL BANK
NATIONAL ASSOCIATION                                                              PLAINTIFF

v.

TIMOTHY N. WILLIAMS, et al.                                                      DEFENDANTS

                                   OPINION AND ORDER

       Senior Judge Thomas B. Russell referred this matter to Magistrate Judge Lanny King for

ruling on all discovery issues. [DN 45]. Plaintiff, First Financial Bank National Association

(“First Financial”), filed a Motion to Compel against Defendant Timothy N. Williams and

Defendant First Advantage Bank, National Association (“First Advantage”), claiming their

respective responses to Plaintiff’s discovery requests were deficient. [DN 68]. Defendant Timothy

Williams filed a response in opposition to Plaintiff’s Motion to Compel. [DN 71]. Defendant First

Advantage did not. First Financial and First Advantage then jointly moved to, inter alia, withdraw

the Motion to Compel, but only to the extent it pertains to First Advantage. [DN 74]. This was

granted by the Court. [DN 77]. The remainder of First Financial’s Motion to Compel, against

Defendant Timothy Williams, is ripe for adjudication. For the foregoing reasons, the Motion to

Compel is GRANTED IN PART AND DENIED IN PART.

                                       BACKGROUND

       This matter arises out of an employment dispute between First Financial and its former

employee, Timothy Williams. Plaintiff alleges that Williams violated his employment agreement

and the non-compete provisions therein when: Williams allegedly encouraged those he supervised

to leave First Financial; Williams went to work for a competitor, First Advantage; and, Williams

sent himself confidential and/or proprietary non-public documents. [DN 27 at 1-10].
                                                1
       As a result of these alleged actions, First Financial asserts breach of contract and breach of

fiduciary duty claims against Williams.              [DN 27].     First Financial asserts unfair

competition/raiding, tortious interference with contractual relations, and aiding and abetting

breach of fiduciary duty claims against First Advantage. Id. Against both defendants, First

Financial asserts civil conspiracy, fraud/misrepresentation, tortious interference with prospective

business advantage, and conversion claims. Id. First Financial seeks injunctive relief and

damages. Id.

       On October 2, 2019, the Court granted First Financial’s temporary Restraining Order

(“TRO”) against Defendant Williams. [DN 21]. In its Memorandum Opinion & Order, this Court

required Williams to “immediately return all confidential documents and information in his

possession or control that in any form and in any manner pertain to First Financial or Heritage

Bank.” Id. at 303. First Financial acknowledges that following that Order, Williams produced

over 600 pages of documents to First Financial. [DN 68 at 808, FN 4].

       Both First Financial and First Advantage filed separate motions for expedited discovery

[DN 41 and DN 44]. This Court granted the Motions for Expedited Discovery. [DN 45]. In that

Order, the scope of discovery was limited to issues addressed in the Motion for Preliminary

Injunction and defenses thereto. Id. at 576.

       First Financial then served discovery requests upon both First Advantage and Williams.

Of relevance to the pending Motion to Compel, Williams served his responses to First Financial’s

seven interrogatories and thirteen requests for production on December 11, 2019. [DN 75-1]. No

documents were produced at that time. Id. Notably, Williams signed and notarized his responses

to both the interrogatories and requests for production, stating that the discovery responses were

true and correct to the best of his knowledge. Id. at 918. On January 6, 2020, Defendant Williams



                                                 2
supplemented his discovery responses by providing, what First Financial described as, a “handful”

of responsive documents. [DN 68 at 807]. First Financial now claims that Williams’ document

production is deficient.

                                          ANALYSIS

        First Financial filed a Motion to Compel, claiming that Williams’ responses to First

Financial’s requests for production are deficient because Williams produced very few documents.

[DN 68]. In response, Williams contends that he has produced all documents in his possession.

[DN 71 at 889]. For the foregoing reasons, the Motion to Compel is GRANTED IN PART AND

DENIED IN PART.

        A party may move to compel production if a party fails to respond to a request for

production or fails to permit inspection or production of the requested documents. FED.R.CIV.P.

37(a)(3)(B)(iv). Importantly, “an evasive or incomplete disclosure, answer, or response, must be

treated as a failure to disclose, answer, or respond.” FED.R.CIV.P. 37(a)(4).

   I.      Requests for Production Nos. 7, 9, 10, 11, and 13.

        First Financial sent thirteen requests for production to Williams. [DN 75-1]. In response

to five requests, Williams clearly stated that he either did not have any responsive documents or

that he had already produced all responsive documents in his possession.

        Specifically, Williams responded that he had no responsive documents to Requests for

Production Nos. 7 and 11. Id. at 915, 918. Williams responded to Requests for Production Nos.

9 and 10 by stating he had already produced any responsive documents in his possession and did

not have access to any other documents that may be responsive. Id. at 916-918. Williams also

unequivocally responded to Request for Production No. 13 by stating that all responsive

documents had been produced. Id. at 918.



                                                3
         The Federal Rules of Civil Procedure allow parties to send requests for production, seeking

documents and other items that are in a party’s possession, custody, or control. FED.R.CIV.P.

34(a)(1). If the documents sought are not in a party’s possession, custody, or control, they are not

subject to the request for production. This makes sense, as a party cannot physically produce what

it does not have or cannot control.

         Here, in response to Requests for Production Nos. 7, 9, 10, 11, and 13, Williams clearly

stated that he either has nothing to produce, has nothing else to produce, or that potentially

responsive documents are not in his possession, custody, or control. [DN 75-1]. Since no further

documents in response to those requests are in Williams’ possession, custody, or control, First

Financial’s Motion to Compel is denied with respect to those specific requests.

   II.      Requests for Production Nos. 1-6.

         Williams provided the same exact response to Requests for Production Nos. 1-6. In

response to each, Williams stated:

          Many documents responsive to this request have already been produced to
         Plaintiff. Williams has not corresponded through any online messaging system or
         social media regarding any information or with any individuals relevant to this
         matter. During the relevant time period, Williams utilized a computer system and
         e-mail system owned by either Heritage Bank or First Advantage Bank. He no
         longer has access to those systems or computers and cannot produce those
         documents. Williams intends to produce any text messages or other documents
         from his cell phone that may be responsive to this request as coordinated with
         counsel and obtained through the agreed e-discovery vendor. [DN 75-1, 911-915].

Here, unlike with the unequivocal responses discussed above, Williams only states that “many

documents” responsive to the requests have already been produced. Williams does not state that

all have produced, or that he has nothing to produce. This answer is evasive and incomplete and,

therefore, must be treated as a failure to respond.




                                                  4
          First Financial’s Motion to Compel is granted as to Requests for Production Nos. 1-6.

Williams is to supplement his response and either produce all responsive documents that have not

been produced to date, or clearly and unequivocally state that all responsive documents in his

possession, custody, or control have already been produced. Furthermore, Williams is to sign and

verify this response.

   III.      Request for Production No. 8.

   First Financial’s Request for Production No. 8 and Williams’ response thereto is as follows:

          REQUEST FOR PRODUCTION NO. 8:
          Produce the Employment Agreement and any other writing or document that relates
          to any aspect of your recruitment, contact with, or acting on behalf of, First
          Advantage Bank, N.A. including, but not limited to, all employment-related
          documents, documents related to Your recruitment, hiring, employment, and any
          restriction or limitations on your employment, if any, and any understanding,
          agreement, or offer by First Advantage Bank, N.A. regarding payment or
          reimbursement for Your attorney’s fees for litigation relating to Your employment
          with First Advantage bank, N.A.

          RESPONSE: Objection in the respect that this Request seeks to discovery [sic]
          information that is protected by attorney-client privilege. Subject to and
          without waiving that objection, First Advantage Bank paid for the legal fees
          associated with Williams’ representation early in this litigation. Once First
          Advantage Bank was added as a party, Williams bore the cost of his attorneys’
          fees for this litigation. [DN 75-1 at 916].

While Williams addressed a small portion of the discovery request, providing information about

First Advantage’s payment of his attorney’s fees, Williams ignored and failed to respond to the

majority of Request for Production No. 8. In addition to documents regarding payment of

attorney’s fees, Request for Production No. 8 also seeks: Williams’ Employment Agreement with

First Advantage; any documents reflecting Williams’ contact with First Advantage; any documents

that relate to Williams acting on behalf of First Advantage; documents related to his recruitment,

hiring, and employment with First Advantage; and documents related to any restrictions or




                                                 5
limitations on his employment with First Advantage. Id.at 916. None of this was addressed in

Williams’ response. Id. at 916.

         The scope of Request for Production No. 8 is clearly broader than Williams’ response. The

response is, therefore, evasive or incomplete and must be treated as a failure to respond. First

Financial’s Motion to Compel is granted as to its Request for Production No. 8. Williams is to

supplement his response, producing all responsive documents, or clearly and unequivocally stating

either that there are no responsive documents, or all responsive documents in his possession,

custody, or control have already been produced. Furthermore, Williams is to sign and verify this

response.

   IV.      E-Discovery

         In response to a number of requests for production (Requests for Production Nos. 1-6, 9-

10, and 12), Williams asserts that he is working with an e-discovery vendor to obtain documents

that may be located on his cell phone and also to produce his cell phone or computer for inspection.

         First Financial’s Motion to Compel does not specifically address Williams’ attempts to

obtain these additional documents using an e-discovery vendor. [DN 68]. The Motion as it

pertains to those documents Williams claims he is attempting to obtain through an e-discovery

vendor is, therefore, denied without prejudice at this time. The parties are ordered to meet and

confer within ten days from the entry of this Order to discuss the timeline and the protocol that

will be used going forward to obtain the e-discovery documents.

                                         CONCLUSION

         For the reasons set out above, IT IS HEREBY ORDERED:

         1. Plaintiff First Financial’s Motion to Compel Defendant Timothy Williams is

            GRANTED IN PART AND DENIED IN PART.



                                                 6
         2. Defendant Timothy Williams is to supplement his responses to Plaintiff’s Requests for

              Production Nos. 1, 2, 3, 4, 5, 6, and 8 within fourteen days of the entry of this Order.

              Defendant Williams must produce any responsive documents to those requests that he

              has not produced to date. If Defendant has no such documents, Defendant Williams

              must either affirmatively state that he has no responsive documents, or that he has

              produced all responsive documents of which he is aware.

         3. Plaintiff’s Motion to Compel is denied as to Plaintiff’s Requests for Production Nos.

              7, 9, 10, 11, 12, and 13.

         4. To the extent Defendant Williams is utilizing an agreed to e-discovery vendor to

              investigate potential sources for additional responsive documents, Plaintiff and

              Defendant Williams are hereby ordered to meet and confer within ten days from the

              entry of this Order to discuss the timeline and the protocol that will be used going

              forward to obtain the e-discovery documents. The parties are instructed to contact the

              Court if they are unable to reach an agreement on the appropriate timeline and protocol.

IT IS SO ORDERED.
 January 28, 2020




cc:      Counsel of Record




                                                   7
